DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 03/23/2022, with respect to claims 1, 7, and 9 objected to for informalities, claims 1-7 and 9-13 rejected under 35 U.S.C. 112(b) as being indefinite, claims 1-5, 7, and 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Kiley et al. (U.S. Pat. App. Pub. 2013/0198266) and Yoon et al. (U.S. Pat. App. Pub. 2014/0304419), and claims 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Kiley, Yoon, and Baharav et al. (U.S. Pat. 9,020,110) have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 is directed to “An apparatus…comprising a processor”.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recited “processor” could be broadly interpreted as a software processor, i.e., software per se, which is ineligible subject matter.  Examiner suggests the amendment “a hardware processor” to overcome the rejection.

Allowable Subject Matter
Claims 1, 2, 6, and 7 are allowed.

Claims 9 and 13 are objected to as being allowable if amended to overcome the above rejections under 35 U.S.C. 101.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[25]-[67], and recited in independent claims 1, 7, and 9, in particular comprising:
when an application loaded on the client is executed, transmitting, by the client, a first request message to the account server for a communication service, wherein the first request message includes the unique push key and the user ID of the client;
receiving, by the client, push keys of multiple target clients from the account server, wherein the account server selects the multiple target clients based on any one of a location of the client, a place of interest preset by a user of the client, and a specific place selected by the user;
displaying, by the client, a service menu for each target client on a screen and selecting, by the user, at least one of the multiple target clients using the service menu (claim 1; similarly recited in claims 7 and 9).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441